Vanguard Extended Duration Treasury Index Fund Supplement to the Prospectuses and Summary Prospectuses Prospectus and Summary Prospectus Text Changes The following replaces similar text under the heading Investment Advisor: Portfolio Managers William D. Baird, Portfolio Manager. He has managed the Fund since 2013. Joshua C. Barrickman, CFA, Principal of Vanguard and head of Vanguards Bond Index Group. He has co-managed the Fund since 2013. Prospectus Text Changes The following replaces similar text for the S&P 500 Value and S&P 500 Growth Index Funds under the heading Investment Advisor : The managers primarily responsible for the day-to-day management of the Fund are: William D. Baird , Portfolio Manager. He has worked in investment management since 1988; has managed investment portfolios since 1993; has been with Vanguard since 2008; and has co-managed the Fund since 2013. Education: B.A., Rutgers University; M.B.A., Stern School of Business at New York University. Joshua C. Barrickman , CFA, Principal of Vanguard and head of Vanguards Bond Index Group. He has been with Vanguard since 1998; has worked in investment management since 1999; has managed investment portfolios since 2005; and has co-managed the Fund since 2013. Education: B.S., Ohio Northern University; M.B.A., Lehigh University. CFA ® is a trademark owned by CFA Institute. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 1275 022013
